DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 2/16/21. Claims 2-4, 11-13, 19 and 20 are cancelled. Claims 1, 5-10, 14-18 and 21-24 are currently pending and an action on the merits is as follows.

Double Patenting
Claims 14-17, 23 and 24 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6-9, 21 and 22. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



 Claims 1, 5-10, 14-18 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to calculating a value based on a first and second parameter without significantly more. The claim(s) recite(s) calculating a value based on a first and second parameter, determining whether a time to peak flow as measured from the detection element is below a time to peak flow threshold, determining whether a back extrapolation volume as measured from the detection element is within a predefined back extrapolation volume range, determining whether a total expiratory time as measured from the detection element is below a total expiratory time threshold and determining whether a change in volume as measured from the detection element over a predefined period of time meets a minimum change in volume threshold
 	The limitation of calculating a value based on a first and second parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a control unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “control unit” language, “calculating” in the context of this claim encompasses the user manually calculating the value. Similarly, the limitation of determining whether a time to peak flow as measured from the detection element is below a time to peak flow threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a control unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “control unit” language, “determining” in the context of this claim encompasses the user looking at the detector 

 	This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional element – a control unit, spirometer and an interactive display. The control unit in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Similarly, the spirometer and display are recited at a high-level of generality and are well-understood as shown in the prior art of record. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a control unit to perform both the calculating and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Similarly the additional elements in 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit” in claim 1 and “a detection element” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear when the second breathing maneuver is performed. It is also unclear what instruction is that is given to the 
Claim 1 recites the limitation "the first or second breathing maneuver" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “time is presented as expanded” is meant to say. It is presumed that the claim states that the first second is expanded to show additional increments of time compared to the rest of the graph. It could also mean that the first second itself is the X-axis of the graph and shows a breakdown of that first second. 
Claim 10 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the “a breathing maneuver” recited after the first and second breathing maneuver refers back to either the first or second breathing maneuver or if this is a different breathing maneuver. If it is a different maneuver when is that one performed?
Claim 10 recites the limitation "the first or second measured parameters" in line 15.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-7, 10-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. US 2014/0316296 in view of Jaffe et al. 2013/0267862.
Regarding claims 1 and 10, Meng discloses a spirometry coaching system comprising: 
 	a spirometer comprising at least one detection element configure to generate a first and second electric measurement signal ([¶56] an IR transducer for measuring the rotation of the vane 52. [¶4] each test is repeated 3 times creating a first, second and third signal); 
 	a patient interactive display ([¶74,76,81,86] display 16); and 
 	a control unit communicatively connected to the detection element and the patient interactive display ([¶73] microprocessor), wherein the control unit is configured to:
 	direct an audio and visual presentation of at least one test instruction on the patient interactive display ([¶84,86] visual and audible instructions are given to the patient before and during testing), and 
 	direct an audio and visual presentation of at least one test result on the patient interactive display based on at least one of the first and second electric measurement signal received from the detection element ([¶88] test results are displayed and several parameters are measured across multiple tests) and 

determining whether a time to peak airflow as measured from a breathing maneuver by the detection element is below a time to peak flow threshold, 
determining whether a total expiratory time as measured from the detection element is below a total expiratory time threshold and determining whether a change in volume as measured from the detection element over a predefined period of time meets a minimum change in volume threshold ([¶62,86,88,89] the device determines if the expiration was for a long enough time or whether the air flow was sufficient and whether flow over time, i.e. volume, was above a threshold to validate the test was a good test)
	wherein the audio and visual presentation instruction comprises at least one instruction for repeating the first or second breathing maneuver and decreasing the time to reach maximum flow ([¶84-86] if the test fails instructions for how to correct and retry the test are presented).
Meng discloses comparing the data and determining if a test was performed correctly ([¶85,106]) but does not specifically disclose a reliability score is displayed. Jaffe teaches a spirometry system that determines test reliability ([¶30,31] a reliability metric is determined). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the reliability test and display of Jaffe with the device of Meng as it is no more than applying a known technique to a known device and Meng already determines data metrics related to reliability and quality.
Regarding claim 5, Meng discloses the detection element is a transducer ([¶56] an IR transducer for measuring the rotation of the vane 52).
Regarding claims 6 and 14, Meng discloses the at least one test result corresponds to flow rate ([¶88] flowrates FEF and PEF are displayed).
Regarding claims 7 and 15, Meng discloses the flow rate is presented over a 6 s time period ([FIG22][¶95] the trend data is displayed over a number of days this would include several 6 second time periods) 
Regarding claim 18, Meng discloses the test result is a time-to-peak flow rate ([¶62,88,89] flow data is present on the display and can include the graph over time).
Regarding claims 19 and 20, Meng discloses the post-test information item is an instruction that the maximum flow rate was reached too late or maximum flow rate was not reached ([¶85.86] the device can alert the user to a failed test and provide further instruction on how to correct the problem).


Claims 8-9 and 16-17 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. US 2014/0316296 in view of in view of Jaffe et al. 2013/0267862 further in view of Asanoi US 2012/0125337.
Regarding claims 8-9, 16-17 and 21-24, Meng does not specifically disclose the flow rate is presented over a 6 s time period, the time period corresponding to the first second of time is expanded and the 120 ms and 300 ms time point is identified.21Attorney Docket: 205967-0020-00-US.605137 Asanoi teaches a respiratory monitoring device that displays its flow waveform over 6 seconds, the time period corresponding to the first second of time is expanded and the 120 ms time point is identified ([¶35,203-205] the display can enlarge the selected time areas of the display). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the device of Meng with the teachings of Asanoi in order to allow for an enlarged view of selected .

Response to Arguments
Applicant's arguments filed 6/30/20 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 101 rejection, Examiner respectfully disagrees. Applicant cites the computer system, spirometer, display control unit, detection element, audio and visual display as additional elements that amount to significantly more. The listed components are recited at a high level of generality and well-understood in the art as shown by the prior art that has been applied. Similarly the instructions for repeating a breathing maneuver or decreasing the time to reach maximum flow do not provide significantly more. The device takes in data, makes a determination and displays an output of that comparison but comparison and determinations claimed are the abstract idea and the rest of the claim amounts to performing it on a processor and displaying the output.
Regarding Applicant’s arguments against Meng and Jaffe, Examiner respectfully disagrees. The claim language as recited require the instruction to display both instructions for repeating the test and instructions for decreasing the time to reach maximum flow. The specifics as to what the instruction actually is though are not recited. Since Meng discloses instructions for repeating the test.. Additionally, Meng discloses instructing the user to exhale more forcefully on a test which would decrease the time to maximum flow and to perform the test faster if the patient took too long. Both instructions would read on the limitation of an instruction to decrease the time to reach maximum flow. The claim language needs to be more specific about the instructions and how the user is instructed to decrease the time to maximum flow.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        

 
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793